Citation Nr: 1610874	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to service connection for residuals of a traumatic brain injury.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for hallux valgus of the right foot.

5.  Entitlement to a rating in excess of 10 percent for hallux valgus of the left foot.

6.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.

7.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.

8.  Entitlement to a rating in excess of 10 percent for thoracolumbar strain.

9.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.

10.  Entitlement to a compensable rating for bilateral hearing loss.

11.  Entitlement to a compensable rating for bunionectomy scar of the left foot.

12.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

13.  Entitlement to an effective date earlier than August 1, 2011, for a 70 percent rating for PTSD.

14.  Entitlement to an effective date earlier than August 1, 2011, for a 10 percent rating for hallux valgus of the right foot.

15.  Entitlement to an effective date earlier than August 1, 2011, for a 10 percent rating for patellofemoral syndrome of the right knee.

16.  Entitlement to an effective date earlier than August 1, 2011, for a 10 percent rating for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 2001 to July 2005.  He had additional service with the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February and June 2012 rating decisions by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled to testify at a Travel Board hearing in October 2015, but cancelled it.  His request for a hearing is, therefore, considered to be withdrawn.

The issues of an increased rating and an earlier effective date for the 70 percent rating for PTSD and entitlement to a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's tension headaches were manifested after service, and are not shown to be related to his service

2.  The Veteran is not shown to have residuals of a traumatic brain injury.

3.  The Veteran's hallux valgus of the right foot is not more than moderate.

4.  The Veteran's hallux valgus of the left foot is not more than moderate.

5.  The Veteran's patellofemoral syndrome of the right knee is manifested by very slight limitation of motion, without evidence of pain.  

6.  The Veteran's patellofemoral syndrome of the left knee is manifested by very slight limitation of motion, without evidence of pain.  

7.  The Veteran's pseudofolliculitis barbae involves less than 5 percent of exposed or total body area, and a February 2013 VA examination noted it has required corticosteroid therapy for a total duration of six weeks or more, but not constantly.

8.  The Veteran's thoracolumbar strain is manifested by limitation of motion, with forward flexion to 90 degrees.  Any muscle spasm did not result in abnormal gait.

9.  The Veteran has Level I hearing in each ear.

10.  The Veteran's bunionectomy scar of the left foot is superficial, measures less than 929 square centimeters.  It is not painful or unstable, and is not shown to cause separate functional limitation.

11.  An October 2010 rating decision denied entitlement to increased ratings for the Veteran's service-connected right foot and knees; the Veteran did not appeal the decision, and new and material evidence was not received within one year of the denial; CUE in that decision has not been alleged.

12.  Following the final October 2010 decision, a claim for a higher rating for the Veteran's hallux valgus of the right foot and for patellofemoral syndrome of each knee was received on August 1, 2011.

13.  It is not factually ascertainable that the Veteran's service-connected right foot and/or patellofemoral syndrome of each knee increased in severity within one year of August 1, 2011.


CONCLUSIONS OF LAW

1.  Service connection for tension headaches is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  Service connection for residuals of a traumatic brain injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for a rating in excess of 10 percent for hallux valgus of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic Codes 5280, 5284 (2014).

4.  The criteria for a rating in excess of 10 percent for hallux valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5284 (2014).

5.  The criteria for a rating in excess of 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic Codes 5260, 5261 (2014).

6.  The criteria for a rating in excess of 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic Codes 5260, 5261 (2014).

7.  The criteria for a 30 percent rating, but no higher, for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2014).

8.  The criteria for a rating in excess of 10 percent for thoracolumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

9.  The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

10.  The criteria for a compensable rating for bunionectomy scar of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, 7805 (2014).

11.  Entitlement to an effective date prior to August 1, 2011, for the grant of an increased 10 percent disability rating for hallux valgus of the right foot is not warranted. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

12.  Entitlement to an effective date prior to August 1, 2011, for the grant of an increased 10 percent disability rating for right knee patellofemoral syndrome is not warranted. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

13.  Entitlement to an effective date prior to August 1, 2011, for the grant of an increased 10 percent disability rating for left knee patellofemoral syndrome is not warranted. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated December 2011 and January 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The appeal regarding the claim for a higher evaluation for bilateral hearing loss pertains to the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran's service treatment records and pertinent VA medical records have been secured.  He was afforded adequate VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are silent for complaints or findings pertaining to headaches or a traumatic brain injury.  

A neurological evaluation on a May 2005 VA examination was within normal limits.

On October 2010 VA psychiatric examination, the Veteran reported that in 2003, while he was in service, he was in the second vehicle behind a Humvee that ran over a land mine.  He asserted he saw the explosion.

An October 2010 rating decision denied claims for increase for hallux valgus of the right foot and patellofemoral syndrome of the left and right knee.

The Veteran submitted a claim for service connection for bilateral hearing loss and for increased ratings for bilateral foot and bilateral knee disabilities on August 1, 2011.  

VA outpatient treatment records show that in August 2011, the Veteran complained of right knee pain for months and intermittent headaches for three years.  An examination revealed minimal effusion behind the right patella.  There was mild joint line tenderness.  Drawer sign and McMurray's test were negative.  Slight erythema of the right great toe was noted at the 1st metatarsal.  Slight edema was also reported.  The assessments were right knee pain, possible osteoarthritis and tension headache.  In September 2011, the Veteran complained of chronic headaches that occurred daily.  He said the headaches became worse when he was stressed.  "Hx of a blast injury while serving in Iraq" was noted.  The assessment was headaches.  

On January 2012 VA Gulf War examination, it was noted the Veteran had a neurological condition, specifically headaches.  A traumatic brain injury was not checked off.

On VA examination for headaches in January 2012, the diagnosis was tension headaches.  The Veteran reported he began having headaches four to five years earlier, and that a physician told him it might be stress related.  A September 2011 CT scan of the head was included in the examination report.  The clinical history was blast injury while serving in Iraq.  The impression on the CT scan was no acute intracranial abnormality.  The examiner noted she reviewed the Veteran's records and concluded it was at least as likely as not that the headaches are tension headaches.  She noted such headaches are not an undiagnosed illness due to environmental hazards due to the Gulf War.  She said they are related to a known etiology, muscle tension and, as such, are not a known diagnosis with an unknown etiology.  There did not appear to be any issue related to these tension-type headaches that occurred in service or are a result of a service-connected disability.  

On VA examination of the skin in January 2012, the diagnosis was pseudofolliculitis barbae.  The Veteran reported he had bumps on his face and sores that flare up.  It was noted the Veteran had no systemic manifestations.  He had not been treated with oral or topical medication in the previous 12 months.  No debilitating episodes were reported.  It was noted the condition covered 0 percent of total body area and 0 percent of exposed area.  The examiner stated that pseudofolliculitis barbae was in remission and that because the Veteran was not shaving, it was not currently active.  

A VA examination of the feet was conducted in January 2012.  The diagnoses were hallux valgus, bilateral degenerative arthritis of the feet and left bunionectomy with residual scar.  It was noted the Veteran wore heel inserts in both shoes.  He stated his right foot was worse than the left.  The examiner indicted the Veteran had mild or moderate symptoms of hallux valgus bilaterally.  He did not have hallux rigidus or malunion or nonunion of the tarsal or metatarsal bone.  There was no evidence of weak foot.  There was increased shoe wear on the lateral outer aspect of the heel of the right shoe.  There were calluses on each great toe on the plantar and medial surface.  The arches seemed slightly decreased, but on weight bearing there was still an arch present bilaterally.  A well-healed linear scar was noted over the dorsum of the left foot along the medial aspect.  It was superficial and measured 6.0 x 0.1 x 0 cm.  The scar was not tender.  There was no adherence to the underlying tissue.  Normal texture was noted.  There was no loss of covering skin, no elevation or depression, inflammation, edema, keloid formation, indurations, inflexibility gross distortion or asymmetry of any features.  There was no limitation of movement or other function.  There was normal color without hypo or hyperpigmentation.  The examiner noted an additional diagnosis of left foot bunionectomy with residual scar.

On VA examination of the knees in January 2012, the diagnoses were bilateral patellofemoral syndrome and prepatellar bursitis.  It was noted the Veteran was on medication for knee pain.  Range of motion of each knee was from 0 to 110 degrees, with no evidence of painful motion.  The Veteran was able to perform repetitive use testing with no change in the range of motion of either knee.  He had functional loss manifested by less movement than normal in each knee.  There was pain on palpation bilaterally.  Muscle strength testing was 5/5 bilaterally.  There was no joint instability and no evidence or history of patellar subluxation bilaterally.  There was tenderness to palpation over the medial superior aspect of both patellae and crepitance on palpation of the right knee.  Otherwise, there was no swelling, redness or effusion noted.  

On VA spine examination in January 2012, the Veteran stated that continuous walking and cold weather made his back worse.  On examination, forward flexion was to 90 degrees, with pain at 90 degrees; extension was to 25 degrees, with pain at 25 degrees; lateral flexion was to 25 degrees to the right and to 20 degrees to the left, with pain at 25 degrees bilaterally and rotation was to 25 degrees bilaterally, with pain at 25 degrees.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  His functional loss was manifested by less movement than normal.  He had tenderness or pain to palpation.  The examination report notes the Veteran had muscle spasm in the lumbar area and based on X-rays showed spasm.  It was indicated that no guarding or abnormal gait was present despite the muscle spasm.  The examiner related the Veteran was able to sit calmly in the chair throughout the interview, without shifting his weight or appearing uncomfortable.  The examiner also checked "no" in the box asking if the Veteran had guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was 5/5 bilaterally in the lower extremities.  There was no muscle atrophy.  Reflexes were 2+ in the knees and ankles bilaterally.  A sensory examination was normal bilaterally.  Straight leg raising was negative bilaterally.  There was no evidence or radiculopathy and the Veteran did not have intervertebral disc syndrome.  The examiner indicated the Veteran had a normal gait and did not grimace or show objective signs of additional pain throughout the examination.  

VA outpatient treatment records show that in February 2012, the Veteran reported his headaches began while he was on active duty in Iraq.  The impression was chronic headaches.  

A VA audiometric examination was conducted in April 2012.  The audiogram disclosed the hearing threshold levels in decibels in the right ear were 20, 20, 25 and 25 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 20, 20, 20 and 20.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left ear.  The diagnosis was the Veteran had normal hearing in each ear.  The examiner indicated that a diagnosis of hearing loss was not warranted.  

On VA examination of the skin in February 2013, the Veteran reported his condition had worsened over the years.  He said he had been treated with topical corticosteroids and other topical medications during the previous year.  No other treatment was reported.  It was indicated the condition did not cause scarring or disfigurement of the head, face or neck.  There were no systemic manifestations.  The condition affected less than 5 percent of exposed body area and 5 percent of total body area.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Tension headaches 

Service connection may also be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4. By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

The service treatment records show no complaints or findings relating to headaches.  The Veteran stated he had chronic headaches when he was seen in September 2011, and he asserted during the January 2012 VA examination that they began about four to five years earlier.  Following that examination, the examiner determined the Veteran had tension headaches, which did not represent an undiagnosed illness.  She stated tension headaches are due to a known etiology and concluded they were not related to service.  As tension headaches is a known clinical diagnosis, service connection under the provisions of 38 C.F.R. § 3.317 is precluded.  In addition, the record establishes that the Veteran's headaches had their onset after service, and there is no medical evidence in the record suggesting they are related to service.  

Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the attempt by the Veteran to link his headaches to service, to include his service in the Persian Gulf, are medical questions beyond the scope of lay observation/common knowledge; they require medical knowledge/training (supported by findings on diagnostic studies).   See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran does not cite to supporting medical opinion or literature.  He is a layperson, and his own opinion is not probative evidence in this matter.  

	Residuals of a traumatic brain injury 

There is no indication in the service treatment records that the Veteran sustained a traumatic brain injury, and, most significantly, the Veteran has not specifically asserted that in service he sustained a traumatic brain injury.  Instead, in a December 2011 statement, which was interpreted as a claim for benefits, he reported he "worked in a warehouse where there was loud noise every day" and "[h]earing loud blasts has [led] to ringing in my ears" and that being in that unit "has put a strain on my ears and head."  He reported that "[w]hen I visited the doctor I told them my conditions and she told me that I may have traumatic brain injury."  [The Veteran is service-connected for tinnitus and bilateral hearing loss.]

The Board is aware that on the October 2010 VA psychiatric examination, the Veteran reported he was in the second vehicle behind a Humvee that ran over a land mine in 2003; however, the Veteran had not indicated that he sustained a traumatic brain injury in connection with that event.  Further, there is no clinical evidence of record that the Veteran has any residuals of a traumatic brain injury.  As noted above, his headaches have been determined to be unrelated to service by a physician who noted that the clinical history included a blast injury in Iraq (presumably a reference to the September 2011 treatment record).

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for residuals of a traumatic brain injury must be denied.  

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Hallux valgus

A 10 percent rating may be assigned for unilateral hallux valgus, when operated with resection of the metatarsal head or if severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

A 20 percent rating may be assigned for other foot injuries which are moderately severe.  When moderate, a 10 percent rating will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

A 30 percent evaluation may be assigned for amputation of the great toe with removal of metatarsal head.  Without removal of metatarsal head, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5171.

The January 2012 VA examination shows the symptoms of hallux valgus were mild or moderate bilaterally.  There was no malunion or nonunion of the tarsal or metatarsal bone.  Since the Veteran is currently in receipt of the maximum schedular rating assignable for hallux valgus, the Board has considered whether another applicable rating code is more appropriate or favorable in evaluating the service-connected condition.

The severity of the Veteran's symptoms does not result in more than a moderate foot injury under Diagnostic Code 5284.  Finally, he has not had removal of the metatarsal head which would warrant a 30 percent rating under Diagnostic Code 5171.

The Veteran is competent to report symptoms he experiences, including pain.  However, his own reports do not satisfy the schedular criteria for a higher rating for hallux valgus of either foot.  Accordingly, the Board concludes, that the preponderance of the evidence is against the claim for an increased rating for hallux valgus of each foot.

	Patellofemoral syndrome 

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

The January 2012 VA examination demonstrated that the range of motion of each knee was from 0 to 110 degrees.  This represents no more than slight limitation of motion and, in fact, it is not to a compensable degree.  

Under the circumstances, there is no basis on which a higher rating may be assigned.

In addition, subluxation or instability of either knee has not been shown.  Thus, entitlement to a separate evaluation for such impairment is not warranted for the right knee.  See VAOPGCPREC 23-97 (July 1, 1997).

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's bilateral patellofemoral syndrome.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The most recent VA examination did not show the Veteran had any additional limitation of motion following repetitive motion.  Any pain the Veteran has is not shown to have caused restriction warranting an increased rating, and is contemplated by the rating assigned for each knee.

The Veteran is competent to report symptoms he experiences, including pain and limitation of motion.  However, his own reports do not satisfy the schedular criteria for a higher rating for patellofemoral syndrome of either knee.  Accordingly, the Board concludes, that the preponderance of the evidence is against the claim for an increased rating for patellofemoral syndrome of each knee.

	Pseudofolliculitis barbae 

Dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (DC 7800), as scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  Diagnostic Code 7813.

A 60 percent evaluation may be assigned for eczema when more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent evaluation is assigned.  When at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is assigned. 38 C.F.R. § 4.118, Code 7806.

The Veteran asserts a higher rating is warranted for pseudofolliculitis barbae.  The January 2012 VA examination revealed that he was not using oral or topical medication to treat his skin disorder.  The examiner commented that she did not see any folliculitis or that it was active at the time of the examination.  She specifically stated the Veteran's pseudofolliculitis barbae was in remission.  

The Board acknowledges that the February 2013 VA examination of the skin shows the Veteran was treating his skin disability with topical corticosteroids and other topical medications for a total duration of six weeks or more, but not constantly.  The examiner indicated that the condition affected less than 5 percent of total body area.  These findings are consistent with a 30 percent rating according to the United States Court of Appeals for Veterans Claims interpretation of Diagnostic Code 7806 in Johnson v. McDonald, Dkt. No. 14-2778 (Mar. 1, 2016).  At no time during the appeal was a greater percent of the entire body or exposed areas affected by his pseudofolliculitis barbae nor was systemic therapy required constantly.  For these reasons, a higher rating under Diagnostic Code 7806 is not warranted.

The Board has also considered whether, alternatively, any higher rating is assignable based on residual scarring under Diagnostic Codes 7800, 7801, or 7805 (the 30 percent rating assigned herein meets or exceeds the maximum schedular evaluation under Diagnostic Codes 7802 and 7804).  However, Diagnostic Code 7800 is unavailing as there is no evidence that the Veteran has burn scar or other scar with at least four characteristic of disfigurement, as defined under that code, affecting his head, face, and neck.  Similarly, no increased rating is warranted under Diagnostic Code 7801, as the evidence does not show that the Veteran has scars that cover 144 square inches or more.  Finally, Diagnostic Code 7805 does not apply, as the Veteran's scars have no other disabling effects not considered by Diagnostic Code 7800-7804.  Accordingly, the Board finds that no separate rating, or rating in excess of the currently-assigned 30 percent, may be awarded under Diagnostic Codes 7800, 7801, 7802, 7804, or 7805.

	Thoracolumbar strain

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The January 2012 VA examination of the low back demonstrated that forward flexion of the lumbar spine was to 90 degrees, and the combined range of motion was 210 degrees.  The Veteran had pain with all movements of the lumbar spine.  Thus, based on the range of motion present, a higher rating is not warranted.  In addition, while the Veteran had a muscle spasm, an abnormal gait or abnormal spinal contour, as required for a 20 percent evaluation, was not shown.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The VA examination establishes the Veteran has complaints of pain on motion of his low back, but there was no additional limitation of motion with repetitive use testing.  The pain is not shown to have caused restriction warranting an increased rating, and is contemplated by the rating assigned. 

Further, the Board finds that separate neurological ratings are not warranted as the VA examiner found there was no evidence of lumbar radiculopathy.  

The Veteran is competent to report symptoms he experiences, including limitation of motion and pain, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for thoracolumbar strain.  Accordingly, the Board concludes, that the preponderance of the evidence is against the claim for an increased rating for thoracolumbar strain.

	Bilateral hearing loss 

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applying 38 C.F.R. § 4.85 Table VI to the findings on the April VA 2012 audiometric examination establishes that the Veteran has Level I hearing acuity in each ear.  In fact, the examiner commented the Veteran's hearing was normal.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner specifically commented on any functional impairment that results from the hearing loss shown.  In this case, the examiner stated the Veteran's hearing was normal, and did not impact his ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Veteran is competent to report symptoms he experiences, including difficulty hearing, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a compensable rating for bilateral hearing loss.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss.

	Bunionectomy scar of the left foot 

A 10 percent rating may be assigned for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1):  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.  

A 30 percent rating may be assigned for five or more scars that are unstable or painful.  A 20 percent rating may be assigned for three or four scars that are unstable or painful, and a 10 percent rating may be assigned for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Code 7804.

Scars may also be rated based on related limitation of function, under the appropriate Diagnostic Code.  38 C.F.R. § 4.118, Code 7805.

The January 2012 VA examination revealed that the scar on the Veteran's left foot was linear and superficial.  It was not tender, and there was no adherence to the underlying tissue and no inflammation or edema.  The scar covered an area significantly less than 929 square centimeters.  The scar is not tender or painful and did not result in any functional impairment.  The Board finds, therefore, that the preponderance of the evidence is against the claim for a compensable rating for a bunionectomy scar of the left foot.  

	

Additional considerations

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's service-connected disabilities are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

	Effective date 

Except as otherwise provided, the effective date of an award of an increase shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen. See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014).

Once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b) (2014); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 

[The Board recognizes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the appellant's claim was received by VA prior to that date, the former regulations apply.]

The Veteran asserts that an earlier effective date is warranted for the awards of the 10 percent ratings for hallux valgus of the right foot and patellofemoral syndrome of each knee.  

An October 2010 rating decision denied entitlement to an increased rating for the Veteran's service-connected hallux valgus of the right foot and patellofemoral syndrome of each knee.  The RO notified the Veteran of the denial and his appellate rights, and she did not file a notice of disagreement.  In addition, new and material evidence was not received within one year of the notification of the October 2010 decision.  The October 2010 decision is, therefore, final based on the evidence then of record.  See 38 C.F.R. § 3.156.

Upon review of the record, the Board finds following the October 2010 rating decision, the Veteran first filed a new claim for increased disability compensation for her service-connected hallux valgus of the right foot and patellofemoral syndrome of each knee on August 1, 2011.  No other statements or VA treatment records from the period under consideration indicate an increase in severity of her service-connected hallux valgus of the right foot and patellofemoral syndrome of each knee prior to then.

The record shows that the Veteran submitted a claim for an increased rating for hallux valgus of the right foot and for bilateral patellofemoral syndrome of the knees on August 1, 2011.  An increased rating for the foot was assigned based on August 2011 VA treatment records and a VA examination in January 2012.  Increased ratings for the knee disabilities were assigned based on the findings of a VA examination in January 2012.  For these reasons, there is no basis on which the 10 percent ratings may be effective prior to August 1, 2011.

In summary, because it is not shown the Veteran filed a formal or informal claim for increase prior to August 1, 2011, and the evidence does not make the pertinent increase in disability factually ascertainable in the year prior to that date, an effective date prior to that date for higher ratings for hallux valgus of the right foot and for bilateral patellofemoral syndrome of the knees is not warranted.


ORDER

Service connection for tension headaches and residuals of a traumatic brain injury is denied.

An increased rating for hallux valgus of the right foot is denied.

An effective date earlier than August 1, 2011, for a 10 percent rating for hallux valgus of the right foot is denied.

An increased rating for hallux valgus of the left foot is denied.

An increased rating for patellofemoral syndrome of the right knee is denied.

An effective date earlier than August 1, 2011, for a 10 percent rating for patellofemoral syndrome of the right knee is denied.

An increased rating for patellofemoral syndrome of the left knee is denied.

An effective date earlier than August 1, 2011, for a 10 percent rating for patellofemoral syndrome of the left knee is denied.

An increased rating, to 30 percent, but no higher, for pseudofolliculitis barbae, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An increased rating for thoracolumbar strain, bilateral hearing loss and for bunionectomy scar of the left foot is denied.


REMAND

The Veteran also asserts that a higher rating is warranted for PTSD.  On the January 2012 VA psychiatric examination, the examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms.  The examiner noted that the symptoms of PTSD caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  

VA outpatient treatment records disclose that the Veteran reported in April 2013 that he had tried to commit suicide the previous weekend.  He related he was intoxicated and blacked out before shooting himself.  It was noted he had lost his job one month earlier.  On mental status evaluation, it was indicated he displayed impulsive behavior.  Depression and anxiety were 8/10.  He said he routinely had nightmares.  When seen the next month, he stated that the loss of his job led to him drinking and using drugs which, in turn, led to marital problems.  

The United States Court of Appeals for Veterans Claims has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In view of the development concerning the Veteran's claim for an increased rating for PTSD, the issue of entitlement to an earlier effective date for PTSD and a TDIU rating is deferred.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for PTSD since October 2010, and to submit authorizations for VA to secure records of any such private provider which remain outstanding.  The AOJ should secure for the record all outstanding clinical records of the evaluations and treatment from all providers identified.

2.  Please arrange for an appropriate examination to determine the current severity of the Veteran's PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

3.  The AOJ should then review the record and readjudicate the claims on appeal, to include consideration of entitlement to TDIU and an earlier effective date for the 70 percent rating for PTSD.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


